DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohsato et al. (U.S. Patent 3,983,527).

	
Regarding claim 1, Ohsato discloses (Figs. 1-4) a gas sensor (i.e. of humidity of the atmosphere: col. 2, lines 36-38) comprising:
a first electrode layer 6 (col. 3, line 44);
a second electrode layer 6’ (col. 3, line 44) spaced apart from said first electrode layer 6 (as shown in Figs. 1-3); and
a gas sensing layer 8 (col. 3, line 52) interconnecting said first electrode layer 6 and said second electrode layer 6’ (as shown in Figs. 1-3; col. 2, lines 36-41), and made of a hygroscopic electrically insulating material (col. 2, lines 36-41; col. 3, lines 52-58).

Regarding claim 2, Ohsato discloses (Figs. 1-4) said hygroscopic electrically insulating material is selected from the group consisting of a hydroxyl-containing material (col. 4, lines 15-33), an amine-containing material (col. 4, line 63–col. 5, line 3), and a carboxyl-containing material (col. 4, lines 30-32).

Regarding claim 4, Ohsato discloses (Figs. 1-4) said amine-containing material of said gas sensing layer is a melamine resin (col. 4, line 67–col. 5, line 1).

Regarding claim 5, Ohsato discloses (Figs. 1-4) said carboxyl-containing material of said gas sensing layer is selected from the group consisting of poly(acrylic acid) and poly(methacrylic acid) – (col. 4, lines 30-32).

Regarding claim 13, Ohsato discloses (Figs. 1-4) said first electrode layer 6 and said second electrode layer 6’ are spaced apart from each other in a second direction transverse to the first direction (as shown in Figs. 1-3), said gas sensing layer 8 being disposed between said first electrode layer 6 and said second electrode layer 6’ (as shown in Figs. 1-3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsato et al. (U.S. Patent 3,983,527) in view of Miyoshi et al. (U.S. Patent 4,635,027).

Regarding claim 3, Ohsato is applied as above, but does not disclose said hydroxyl-containing material of said gas sensing layer is selected from the group consisting of polyethylene glycol, ethylene glycol monomethyl ether, poly(4-vinylphenol), poly(vinyl alcohol), and combinations thereof.
Miyoshi discloses said hydroxyl-containing material of said gas sensing layer is polyethylene glycol (col. 3, lines 45-54).
Since the art recognizes that polyethylene glycol is suitable for the intended use of sensing moisture (Miyoshi: col. 2, lines 25-29; col. 3, lines 45-54), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohsato’s device so that said hydroxyl-containing material of said gas sensing layer is selected from the group consisting of polyethylene glycol, ethylene glycol monomethyl ether, poly(4-vinylphenol), poly(vinyl alcohol), and combinations thereof, as taught by Miyoshi.  See MPEP 2144.07.

Claims 6-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsato et al. (U.S. Patent 3,983,527) in view of Ran et al. (TW I615611 – listed on Applicant’s 08-19-2020 IDS, machine translation attached).

Regarding claims 6-7, Ohsato is applied as above, but does not disclose said second electrode layer has two electrode surfaces opposite to each other, and is formed with a plurality of first through holes each extending through said two electrode surfaces to permit contact of a gas with said gas sensing layer; and said gas sensing layer is stacked between said first electrode layer and said second electrode layer that are spaced apart from each other in a first direction.
Ran discloses (Fig. 2) said second electrode layer 22 (page 3; Fig. 2) has two electrode surfaces opposite to each other (as shown in Fig. 2), and is formed with a plurality of first through holes 220 (page 3; Fig. 2) each extending through said two electrode surfaces to permit contact of a gas with said gas sensing layer 31 (page 3; Fig. 2); and said gas sensing layer 31 is stacked between said first electrode layer 21 and said second electrode layer 22 that are spaced apart from each other in a first direction (page 3; Fig. 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohsato’s device so that said second electrode layer has two electrode surfaces opposite to each other, and is formed with a plurality of first through holes each extending through said two electrode surfaces to permit contact of a gas with said gas sensing layer; and said gas sensing layer is stacked between said first electrode layer and said second electrode layer that are spaced apart from each other in a first direction, as taught by Ran.
Such a modification would be a rearrangement of parts, which is obvious.  See MPEP 2144.04(VI)(C).

Regarding claims 9-12, Ohsato is applied as above, but does not disclose a dielectric layer that is stacked between said first electrode layer and said second electrode layer, that has two dielectric surfaces opposite to each other, and that is formed with a plurality of third through holes, each of said third through holes extending through said two dielectric surfaces and being in spatial communication with a respective one of said first through holes; said gas sensing layer extends into said first and third through holes to be electrically connected to said first electrode layer; said gas sensing layer covers said second electrode layer and fills said first and third through holes; and said gas sensing layer fills said first and third through holes, and is flushed with said second electrode layer.
Ran discloses (Figs. 3-4) a dielectric layer 4 (page 4; Figs. 3-4) that is stacked between said first electrode layer 21 and said second electrode layer22 (as shown in Fig. 4), that has two dielectric surfaces 41 (page 4; Fig. 3) opposite to each other (as shown in Fig. 3), and that is formed with a plurality of third through holes (as shown in Fig. 4), each of said third through holes extending through said two dielectric surfaces 41 and being in spatial communication with a respective one of said first through holes (as shown in Figs. 3-4); said gas sensing layer 31 extends into said first and third through holes to be electrically connected to said first electrode layer 21 (as shown in Figs. 3-4); said gas sensing layer 31 covers said second electrode layer 22 and fills said first and third through holes (as shown in Figs. 3-4); and said gas sensing layer 31 fills said first and third through holes (as shown in Figs. 3-4), and is flush with said second electrode layer 22 (as shown in Figs. 3-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ohsato’s device to include a dielectric layer that is stacked between said first electrode layer and said second electrode layer, that has two dielectric surfaces opposite to each other, and that is formed with a plurality of third through holes, each of said third through holes extending through said two dielectric surfaces and being in spatial communication with a respective one of said first through holes; said gas sensing layer extends into said first and third through holes to be electrically connected to said first electrode layer; said gas sensing layer covers said second electrode layer and fills said first and third through holes; and said gas sensing layer fills said first and third through holes, and is flushed with said second electrode layer, as taught by Ran.
Such a modification would be a rearrangement of parts, which is obvious.  See MPEP 2144.04(VI)(C).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07-15-2022 have been fully considered but they are not persuasive.  Applicant argues that Ohsato’s sensing layer 8 is not made of a hygroscopic electrically insulating material since it contains electrically conductive particles.  However, as applicant notes, Ohsato’s layer 8 is made of at least two elements: 1) a hygroscopic resin 9 and 2) electrically conductive particles 12 dispersed in the hygroscopic resin 9 (see FIGS. 1 and 2, and col. 3, 11. 41-57).  Since Ohsato’s gas sensing layer 8 comprises at least the hygroscopic resin 9 (which is insulative), Ohsato meets the limitations of claim 1, despite the presence of the electrically conductive particles 12 (since each and every element of claim 1 is found in Ohsato – despite the presence of additional elements – claim 1 is anticipated by Ohsato).
The examiner appreciates the difference in modes of operation between the current Invention and Ohsato’s invention (as explained by applicant on p. 7).  However, since the operation of the sensor is not particularly reflected in the apparatus claims, applicant’s arguments here are not relevant to the finding of anticipation.  Also, in response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., detecting "gas to be dissociated to generate conductive substances upon contacting with water" – p. 7) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For these reasons, the previous rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852